Citation Nr: 1717395	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  11-29 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for astigmatism and myopia, also claimed as visual field defect and pre-glaucoma ocular hypertension.

2.  Entitlement to service connection for low back strain, also claimed as thoracic pain and Schmorl's nodes of the thoracic spine.

3.  Entitlement to service connection for cervical spine disability, to include cervical and pelvic non-allopathic lesions.

4.  Entitlement to service connection for myalgia and myositis.

5.  Entitlement to a compensable initial rating for hypertension.

6.  Entitlement to a compensable initial rating for external hemorrhoids.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from October 2004 to April 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  The Veteran's claims file is currently under the jurisdiction of the St. Petersburg, Florida RO.
 
The Veteran initially submitted a claim for entitlement to service connection for non-allopathic lesions of the pelvis and cervical regions.  See VA Form 21-526, Application for Compensation and/or Pension, received March 25, 2008.  In determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  As discussed more fully below, the record shows that the Veteran sought treatment relating to his cervical spine.  Although the Veteran sought service connection only for cervical and pelvic non-allopathic lesions, a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any ... disability that may be reasonably encompassed."  Id.  In essence, a veteran does not file a claim to receive benefits for a particular diagnosis that is named on a claims form, such as cervical and pelvic non-allopathic lesions, but instead makes a general claim for compensation for the difficulties posed by the condition.  See Id.  Accordingly, the Board has reframed the issue on appeal, as shown on the title page.     

In December 2011, the Veteran requested a Travel Board hearing.  In May 2015, he was scheduled for the requested hearing, but failed to appear.  Neither he nor his representative has requested that the hearing be rescheduled, nor have they submitted good cause for the Veteran's absence.  Therefore, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2014).

This case was previously remanded by the Board in October 2015.  The case has been returned to the Board for review.

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the disabilities at issue render him unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

The issues of entitlement to service connection for astigmatism and myopia, also claimed as visual field defect and pre-glaucoma ocular hypertension; for low back strain, also claimed as thoracic pain and Schmorl's nodes of the thoracic spine; and for myalgia and myositis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent evidence of record does not demonstrate a diagnosis of a cervical spine disability, to include cervical and pelvic non-allopathic lesions.

2.  The objective clinical findings reflect that throughout the rating period, the Veteran's hypertension has not been objectively manifested by diastolic pressure predominantly 100 or more, or systolic pressure 160 or more; however, the Veteran has been on continuous medication.

3.  The objective clinical findings indicate that the Veteran has a history of hemorrhoids that were surgically treated and that throughout the rating period, the Veteran's hemorrhoids were not shown to involve excessive redundant tissue; to be large, thrombotic or irreducible; to result in secondary anemia; or to involve fissures.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability, to include cervical and pelvic non-allopathic lesions, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).   

2.   The criteria for an initial 10 percent evaluation for hypertension have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.104, Diagnostic Code 7101 (2016).

3.  The criteria for a compensable initial rating for external hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R.  § 4.114, Diagnostic Code 7336 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156 (a), 3.159 and 3.326 (a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Harman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in May 2008 satisfied the duty to notify provisions with respect to service connection for cervical and pelvic lesions.  The letter notified the Veteran of the factors pertinent to the establishment of an effective date and disability rating in the event of grant of service connection for those disabilities.  

The Veteran's claims for a higher initial rating from April 25, 2008, for hypertension, and for a higher initial rating from April 25, 2008, for external hemorrhoids arise from his disagreement with the initial rating that followed the grant of service connection for those disabilities.  Where the initial claim is one for service connection, once service connection has been granted, the claim has been substantiated.  Therefore, the initial intended purpose of the notice has been fulfilled and additional VCAA notice under § 5103(a) is not required.  Any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once a notice of disagreement has been filed, for example contesting a downstream issue such as the initial rating assigned to the disability, only the notice requirements for a rating decision and statement of the case described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3).  Here, the RO provided the Veteran the required statement of the case in September 2011 citing the applicable statutes and regulations and discussing the reasons and bases for not assigning higher initial ratings for service-connected hypertension and external hemorrhoids.  

With regard to the duty to assist, the Veteran's service treatment records, service personnel records, and post-service VA treatment records have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was initially scheduled for VA examinations relating to his service connection claims for astigmatism and myopia, low back strain, cervical and pelvic non-allopathic lesions, and myalgia and myositis in May 2008.  However, the Veteran failed to appear at the scheduled examinations.  In his November 2009 Notice of Disagreement, the Veteran stated he was unable to attend the May 2008 VA examinations because he was scheduled to have surgery in June 2008.  In its October 2015 remand, the Board determined the Veteran presented good cause for failing to report for his VA examinations and afforded the Veteran another opportunity to attend VA examinations to ascertain the nature and etiology of the claimed disabilities.

The Veteran was initially scheduled for VA examinations relating to his request for a higher disability rating for his service-connected hypertension and hemorrhoids in June 2010.  However, the Veteran failed to appear at the scheduled examinations.  In his VA Form - 9, received November 2011, the Veteran stated that he was unable to attend the scheduled examinations because he was scheduled for surgery on the scheduled examination date.  In its October 2015 remand, the Board determined the Veteran presented good cause for failing to report for his scheduled VA examinations and afforded the Veteran another opportunity to attend VA examinations to ascertain the current severity of his service-connected disabilities.     

The Veteran was provided a VA examination in April 2016 in connection with his service connection claim for a cervical spine disability, to include cervical and pelvic non-allopathic lesions.  The Veteran was also provided VA examinations in connection with his claim for a higher initial rating from April 25, 2008, for hypertension and external hemorrhoids in April 2016.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not alleged that those examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate for evaluating the Veteran's service connection claim for a cervical spine disability, to include cervical and pelvic non-allopathic lesions and for the Veteran's service-connected hypertension and external hemorrhoids, as they include an interview with the Veteran, a review of the record, and a full examination, addressing the relevant rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran has not alleged that his hypertension or external hemorrhoids have increased in severity since the April 2016 VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time is not a basis for requiring a new examination).  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.  

There is no indication in the record that any additional evidence, relevant to the claims adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As such there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).    

Legal Criteria - Service Connection

Generally, service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensations purposes cannot be considered arbitrary).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. Ap. 223, 225 (1992). 
 

Analysis - Cervical Spine

The Veteran contends that he has cervical and pelvic non-allopathic lesions that first manifested during his active service, or is otherwise etiologically related to his active service.  The service treatment records show that in September 2006, the Veteran was in a motor vehicle accident.  In a September 2006 physical examination the examiner noted the Veteran had cervical and pelvic non-allopathic lesion "Problems".  The Veteran was also examined in January 2007, and the examiner again noted two of the Veteran's "Problems" were cervical and pelvic non-allopathic lesions.  At a December 2006 chiropractic clinic examination it is noted that the Veteran had pelvic and cervical non-allopathic lesion treatment.  A January 2007 chiropractic assessment also notes cervical non-allopathic lesions were treated.  In March 2007 the Veteran was treated at the NBHC NTC San Diego orthopedic spine team clinic, and an x-ray and MRI were performed.  During the March 2007 examination the Veteran's hip was found to be within normal limits with no pain or restriction and his cervical spine showed no abnormalities with normal flexion, extension and rotation.  Treatment records indicate the Veteran was afforded cervical spine x-rays in September 2007.  The examiner noted the Veteran's cervical spine demonstrated normal bony mineralization and alignment without evidence of fracture, dislocation, or subluxation.  The September 2007 examiner impression was "unremarkable examination of the cervical spine."  

The Veteran attended a VA examination in April 2016 relating to his claim for service connection for cervical and pelvic non-allopathic lesions.  The examiner reviewed the claims file, examined the Veteran, and interviewed the Veteran.  During the interview relating to his cervical disability the Veteran reported no flare-ups or functional loss or functional impairment of the cervical spine.  On examination, the examiner noted the Veteran's initial range of motion (ROM) was abnormal or outside of normal range and that the Veteran experienced associated muscle pain on forward flexion.  However, the examiner explained that the Veteran's documented initial ROM measurements "were subjective only and reflective of suboptimal effort."  The neck examiner further stated "ROM is not valid for VA rating purposes."  Additionally, the examiner noted that the Veteran's pain does not result in functional loss and that his "[p]ain with ROM is also felt to be subjective only."  The examiner noted the Veteran does not have guarding or muscle spasms of the cervical spine, nor does he have any additional contributing factors of disability.  The Veteran did not have muscle atrophy, radiculopathy, intervertebral disc syndrome, or ankylosis.    

The April 2016 VA neck examiner opined that the claimed condition was "less likely than not" incurred in or caused by the claimed in-service injury, event, or illness.  As a rationale for the opinion, the examiner acknowledged that during service the Veteran's cervical disability was acute.  However, according to the examiner the most appropriate diagnosis for VA rating purposes is "[n]ormal cervical spine."  

In April 2016, the Veteran was also provided a hip/thigh examination relating to his claim for service connection for cervical spine disability, to include cervical and pelvic non-allopathic lesions.  The examiner reviewed the claims file, examined the Veteran, and interviewed the Veteran.  During the interview the Veteran stated he had no current symptoms or current treatment for any hip/thigh condition.  The Veteran further stated that he does not experience flare-ups or any functional loss.  On examination, the examiner noted that the Veteran's initial ROM for both the left and right hip were within normal limits.  Additionally, no pain was noted on examination.  The April 2016 hip/thigh examiner further noted that the Veteran did not suffer loss of ROM during repetitive-use and the Veteran had no additional contributing factors of disability.  The examination showed no reduction in muscle strength or muscle atrophy.  

The April 2016 hip/thigh examiner opined that the claimed condition was "less likely than not" incurred in or caused by the claimed in-service injury, event, or illness.  As a rationale for the opinion, the examiner stated the Veteran's "[s]ymptoms are subjective only.  Objective exam is normal.  There is not objective evidence of a chronic condition."              

As noted above, the threshold requirement for service connection is competent medical evidence of the existence of the claimed disability at some point during or in proximity to a veteran's appeal.  See Degmetich, 104 F. 3d at 1332; Brammer, 3 Vet. App. at 225.  Although the Board recognizes the Veteran's belief in his claims and description of his symptoms, the competent medical evidence of record does not show that the Veteran had a diagnosis of a cervical spine disability, to include cervical and pelvic non-allopathic lesions at any point during or in proximity to the appeal period.  Rather, the evidence shows that in September 2006, the Veteran was in a motor vehicle accident.  After the accident occurred, examiners noted the signs of cervical and pelvic non-allopathic lesions.  However, contemporary medical x-rays and MRIs did not provide a diagnosis of a cervical spine disability, to include cervical and pelvic non-allopathic lesions.  Furthermore, the April 2016 VA examinations determined that the Veteran did not have a cervical spine disability, to include cervical and pelvic non-allopathic lesions.  As such, there is no evidence of record showing that the Veteran has been formally diagnosed with a cervical spine disability, to include cervical and pelvic non-allopathic lesions, at any time.  

In this regard, the Board affords significant probative weight to the April 2016 VA examiner's findings.  The examiner considered the Veteran's reports of pain and other symptoms, both as presented by the record and as presented by the Veteran on examination.  However, based on objective examination and evaluation, the VA examiner concluded that there was no current objective clinical evidence warranting a diagnosis of a cervical spine disability.  Thus, the Veteran does not currently have a diagnosis of a cervical spine disability, to include cervical and pelvic non-allopathic lesions, nor has he had such a diagnosis at any point during or in proximity to the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement for a current disability is met if a disability has been present at any point during the claim period).

The Board recognizes the Veteran's belief that he has cervical and pelvic non-allopathic lesions.  The Veteran, as a lay person, is competent to report lay-observable symptoms such as pain.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, cervical and pelvic non-allopathic lesions are complex medical conditions that involve bodily system processes that are not observable through the senses.  The Veteran has not been shown to possess the medical expertise and knowledge required to diagnose a condition such as cervical and pelvic non-allopathic lesions.  Therefore, his statements do not constitute competent evidence that he has cervical and pelvic non-allopathic lesions.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 n. 4 (Fed. Cir. 2007).  

As noted above, in the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer, 3 Vet. App. at 225.  In this case, the record does not show that the Veteran has a current diagnosis of a cervical spine disability, to include cervical and pelvic non-allopathic lesions.  Without evidence of such a current disability, the Board need not address the other elements of service connection.  As noted above, the Veteran's contentions have been considered by the VA examiner, and found to be inconsistent with the observed pathology.  The preponderance of the evidence is therefore against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    

Legal Criteria - Increased Ratings Generally

Disability ratings are determined by the application of the facts of the case to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  In all increased ratings claims, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Analysis - Hypertension

The Veteran seeks entitlement to a compensable initial rating for his service-connected hypertension.  The Veteran's hypertension is rated under 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under Diagnostic Code 7101, a 10 percent rating is warranted for diastolic pressure predominantly 100 or more; systolic pressure predominantly 160 or more; or for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more.  A maximum 60 percent rating is warranted for diastolic pressure predominantly 130 or more.

The Veteran's service treatment records show the Veteran was diagnosed with hypertension in June 2006 and was prescribed medications.  The Veteran was granted service connection for hypertension in December 2008.  VA treatment records show that the Veteran has been prescribed medications for high blood pressure.  January 2009 VA treatment records reflect blood pressure readings of 136/95, 139/89, and 132/94.  February 2009 VA treatment records reflect a blood pressure reading of 139/92.  March 2009 VA treatment records reflect blood pressure readings of 124/86 and 140/98.  September 2009 VA treatment records reflect a blood pressure reading of 157/112.  October 2009 VA treatment records reflect blood pressure readings of 138/91, 120/80, and 141/93.  April 2011 VA treatment records reflect blood pressure readings of 158/98, 140/104, 140/90, and 158/98.  May 2011 VA treatment records reflect blood pressure readings of 138/74, 141/95, and 147/108.  The April 2016 VA examination reflects blood pressure readings of 122/80, 146/96, and 136/94.   

The evidence of record does not show any systolic pressure readings of 160 or more during the rating period.  Also, the Veteran's diastolic pressure readings have predominantly been lower than 100 throughout the rating period.  That said, it is clear from the Veteran's history that he was prescribed medication for hypertension back in 2006, and there is insufficient documentation of record to suggest that his diastolic pressure would not have been predominantly 100 or more, or his systolic pressure predominantly 160 or more, but for the medication.  Indeed, he has had multiple diastolic pressure readings over 100, though not predominantly, since beginning with the medication.  He also had several systolic pressure readings over 150, close to the 160 threshold.  The disability picture that emerges is one of a hypertension disability that medication keeps below the threshold represented by the criteria for a 10 percent rating, but just barely.  

Resolving all doubt in the Veteran's favor, the Board finds that a 10 percent initial evaluation, but not more, is warranted for the Veteran's hypertension.  To that extent, the appeal is granted.

Analysis - External Hemorrhoids

The Veteran's hemorrhoids have been assigned a noncompensable initial rating under Diagnostic Code 7336.

Pursuant to Diagnostic Code 7336, a noncompensable (zero percent) rating is warranted where the hemorrhoids are found to be mild or moderate in nature.  A 10 percent rating is warranted where the hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating, the highest rating available pursuant to Diagnostic Code 7336, is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114.

The Veteran was provided a VA medical examination in April 2016.  The examiner noted that the Veteran was diagnosed with external hemorrhoids, which were surgically treated, asymptomatic and not present at the April 2016 examination.  The examiner also indicated the Veteran did not have any external hemorrhoids, anal fissures or other abnormalities.  There were no other pertinent physical findings, complications, conditions, signs, and/or symptoms related to any conditions listed in the Diagnosis section.  The examiner noted that the condition did not impact the Veteran's ability to work.

The Board finds that a compensable initial rating is not warranted.  Hemorrhoids are rated under 38 C.F.R. § 4.114, Diagnostic Code 7336.  Under Diagnostic Code 7336, mild or moderate hemorrhoids are non-compensable.  The evidence, consisting of the VA examination report, does not reflect external hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  The report also does not reflect persistent bleeding with anemia or fissures.  Accordingly, a compensable rating is not warranted.  Additionally, the Board finds that the criteria for a separate compensable rating for the Veteran's external hemorrhoids have not been met at any time during the rating period.  Accordingly, there is no basis for a staged rating of the Veteran's external hemorrhoids, and a separate compensable rating must be denied.  See Fenderson, 12 Vet. App. at 126-27.

As for other provisions under the Schedule, the Veteran's disability has not been shown to result in stricture of the rectum or anus or prolapse of the rectum.  38 C.F.R. § 4.114, Diagnostic Code 7333, 7334.  Accordingly, increased or separate ratings are not warranted under those diagnostic codes.   As the preponderance of the evidence is against the assignment of a separate compensable rating, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert, 1 Vet. App. at 49.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to service connection for a cervical spine disability, to include cervical and pelvic non-allopathic lesions, is denied.

Entitlement to an initial 10 percent rating for hypertension is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a compensable initial rating for external hemorrhoids is denied.


REMAND

Low Back Strain

As for the Veteran's claim for entitlement to service connection for low back strain, also claimed as thoracic pain and Schmorl's nodes of the thoracic spine, a review of the Veteran's service treatment records reveals that the Veteran's April 2004 enlistment examination did not document a back disability.  No defect or diagnosis was listed on the enlistment examination report and the Veteran was found to be qualified for service.  However, in a December 2006 service treatment report and a February 2007 Chiropractic Clinic examination, it was noted that the Veteran reported original onset of his back disability at age 13 or 14 when he suffered an axial compression jumping injury.  

An April 2016 VA examiner opined that the claimed low back strain was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As rationale the examiner stated that "during service [the] condition was acute only."  The examiner further opined that the Veteran's thoracic/lumbar Schmorl's nodes clearly and unmistakably pre-existed service.  The examiner stated there is evidence to indicate the Veteran continued to suffer from the disorder during service and that the progression is not beyond normal progression for this disorder.   

However, the Board is not clear as to the basis for the VA examiner's finding that the Veteran had a pre-existing condition.  The VA examiner appears to state that the Veteran's Schmorl's nodes are congenital or developmental, but the examiner does not state whether the condition is a disease or defect.

Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature." VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  Congenital or developmental "defects" automatically rebut the presumption of soundness and are therefore considered to have pre-existed service.  38 C.F.R. §§ 3.303(c).  However, service connection is generally precluded by regulation for such "defects" because they are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007). 

VA's Office of General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary disease, for which service connection may be granted, if initially manifested in or aggravated by service.  See VAOPGCPREC 82-90, VAOPGPREC 67-90.  The General Counsel draws on medical authorities and case law from other federal jurisdictions and concludes that a defect differs from a disease in that a defect is "more or less stationary in nature", while a disease is "capable of improving or deteriorating."  See VAOPGCPREC 82-90 at para. 2. 

In this regard, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See 38 C.F.R. § 3.303(c). 

However, a congenital defect can still be subject to a superimposed disease or injury during active service.  VAOPGCPREC 82-90.  If such superimposed disease or injury does occur, service connection may be warranted for the resulting disability.  Id.  

Here, if the Veteran has a back condition, Schmorl's nodes, that is indeed congenital, medical evidence is required to determine whether such condition is a congenital or developmental defect or a congenital disease.  If it is a disease, findings must be made as to whether it was aggravated by his period of active service beyond its natural progression.  If a defect, findings must be made as to whether there are any superimposed diseases or injuries in connection with the congenital defect and if so, whether the superimposed disease or injury is related to the Veteran's active service.  The April 2016 examination is inadequate, as it did not address these issues.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Thus, the Board finds a remand is warranted in order to afford the Veteran an addendum opinion or, if necessary, another VA examination, for entitlement to service connection for a low back strain, also claimed as thoracic pain and Schmorl's nodes of the thoracic spine. 

Astigmatism and Myopia

As for the Veteran's claim for astigmatism and myopia, also claimed as visual field defect and pre-glaucoma ocular hypertension, the Veteran contends that his current eye conditions are related to his active service.  The Veteran's service treatment records show that he experienced problems of visual disturbances, with astigmatism, regular refractive error, and myopia during service.  Additionally, the Veteran's April 2004 service enlistment examination notes that the Veteran had been wearing glasses since the age of 15.  

Due to the Veteran's history of visual disturbances during active service and the notation that he wore eyeglasses prior to service, the October 2015 Board remand directed the VA examiner to provide an opinion as to what, if any, current eye disabilities the Veteran has and whether the evidence clearly and unmistakably establishes that any of the Veteran's eye disabilities pre-existed service, and if so, whether the evidence clearly and unmistakably establishes that any such eye disorder was not aggravated by service.  The Board further directed that the VA examiner must provide a rationale for any opinion provided and cite to documents in the record where appropriate.

The Veteran was afforded a VA eye examination in January 2016.  The January 2016 VA examiner determined that the Veteran has a current diagnosis of astigmatism, myopia, pre-glaucoma ocular hypertension and regular refractive error.  For each of the Veteran's diagnosed eye conditions, the VA examiner stated the condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As rationale for the opinions, the January 2016 VA examiner stated the Veteran's diagnosed astigmatism was "not incurred or caused by the claimed service injury, event or illness."  The examiner stated the Veteran's diagnosed myopia was "not incurred or caused by the claimed service injury, event or illness."  For the Veteran's diagnosed pre-glaucoma ocular hypertension and diagnosed regular refractive error, the January 2016 VA examiner merely stated "see above note," without directing which note to see.  The Board finds that the January 2016 VA examiner's rationales for the expressed opinions relating to service connection for the Veteran's diagnosed eye disabilities are inadequate and that an addendum opinion is required to address the nature and etiology of the Veteran's eye disabilities.  See Barr, 21 Vet. App. at 312.        

The January 2016 VA examiner further stated that each of the Veteran's diagnosed eye disabilities clearly and unmistakably existed prior to service and were not clearly and unmistakably aggravated beyond natural progression.  However, the examiner failed to provide any rationale for this opinion.  The January 2016 VA examiner merely stated that the Veteran's diagnosed eye disabilities were not aggravated during service without providing sufficient details for the opinion or citing to any documents in the claims file as directed by the October 2015 Board remand.  Additionally, the examiner stated the Veteran's diagnosed pre-glaucoma ocular hypertension clearly and unmistakably existed prior to service.  However, when providing a rationale for this opinion the examiner stated there was "no evidence that the condition existed prior to service."  In evaluating evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  Due to the January 2016 VA examiner's inadequate rationales relating to whether the Veteran's diagnosed eye disabilities pre-existed service, the examiner's failure to follow the October 2015 Board remand directives, and the internal inconsistency of the VA examiner's report, the Board finds that the January 2016 VA eye examination is inadequate and that an addendum opinion is required to address whether the Veteran's diagnosed eye disabilities pre-existed service.   See Barr, 21 Vet. App. at 312; see also Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand).     

The Veteran was afforded a second VA eye examination in April 2016.  The April 2016 VA examiner opined that the Veteran's eye disability clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated beyond its natural progression by an in-service injury, event, or illness.  However, as a rationale, the April 2016 VA examiner merely stated, "[c]onsidering the Veteran has not received treatment and there is no ongoing care for the Veteran's preglaucoma, no evidence of any progression of the condition can be established." 

The April 2016 VA examination opinion is inadequate for a number of reasons.  First, the examiner failed to provide an appropriate rationale for the opinion that the Veteran's eye disability clearly and unmistakably pre-existed service.  In addition, the examiner failed to provide an appropriate rationale for the opinion that the Veteran's eye disability clearly and unmistakably was not aggravated beyond its natural progression by an in-service injury, event, or illness.  Furthermore, the examiner did not point to any evidence in the record to support the opinions expressed.  

Accordingly, the April 2016 VA examination is inadequate for decision-making purposes.  See Barr, 21 Vet. App. at 312.  Moreover, it does not substantially comply with the October 2015 Board remand directives.  See Stegall, 11 Vet. App. at 271.  Therefore, the case must be remanded so that the Veteran may be provided another VA addendum opinion or, if necessary, another VA examination.           

Myalgia and Myositis

As for the Veteran's claim for service connection for myalgia and myositis, the Veteran's service treatment records contain notations of a myalgia and myositis procedure during a February 2007 chiropractic visit.  However, the service treatment records do not contain a diagnosis of myalgia and myositis.  The October 2015 Board remand directed the VA examiner to determine the nature and etiology of any myalgia and myositis.  However, the April 2016 VA examination did not discuss the Veteran's claimed myalgia and myositis.  Accordingly, the April 2016 VA examination does not comply with the October 2015 Board remand directives, and an opinion must be obtained.  See Stegall, 11 Vet. App. at 271.  
  
Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the VA examiner who conducted the April 2016 back examination; or, if the examiner is unavailable, another suitably qualified examiner, to obtain an addendum opinion as to the nature and etiology of the Veteran's claimed back disability, as well as his claimed myalgia and myositis.  If the examiner determines that another VA examination is necessary, one should be scheduled.

a)  The examiner should identify all back condition(s) diagnosed during the pendency, or proximate to, the claim and specify whether each identified condition is an acquired disability, a congenital "defect," or a congenital "disease."  The examiner must set forth the rationale and basis for each such finding.  The examiner is advised that for purposes of VA compensation, a congenital "defect" is defined as a condition that is more or less stationary in nature, whereas a congenital "disease" is defined as a condition capable of improving or deteriorating.

b)  For each back condition found not to be congenital, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it had its clinical onset during, or is otherwise related to, the Veteran's active service, to include the September 2006 motor vehicle accident.

c)  If any diagnosis is considered a congenital "defect," the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that there was a superimposed disease or congenital defect during active service.  If yes, please identify the superimposed disease or injury, as well as the resultant disability due to such superimposed disease or injury.  

d)  If any diagnosed back condition is considered a congenital "disease," state whether such clearly and unmistakably pre-existed service and whether it is clear and unmistakable that the disability was not aggravated (increased in severity) beyond the normal progress of the disease in service.

e)  The examiner should next review and address the notations of myalgia and myositis contained in the Veteran's service treatment records.

t)  The examiner should provide an opinion as to whether the Veteran's claimed myalgia and myositis is, or has been, attributable to a known clinical diagnosis at any time during the pendency of the instant appeal, or whether the Veteran's claimed myalgia and myositis is without conclusive etiology.

g)  If the Veteran has a current diagnosis of myalgia and myositis the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the myalgia and myositis had its clinical onset during, or is otherwise related to, the Veteran's active service

The examiner should indicate that the record was reviewed.  A complete rationale must be proffered for any expressed opinion, citing to claims file documents as appropriate.

2.  Return the claims folder to the VA examiner who conducted the April 2016 eye examination; or, if the examiner is unavailable, another suitably qualified examiner, to obtain an addendum opinion as to the nature and etiology of the Veteran's eye disability.  If the examiner determines that another VA examination is necessary, one should be scheduled.

a)  The examiner should provide an opinion as to whether the Veteran's astigmatism, myopia, pre-glaucoma ocular hypertension or regular refractive error clearly and unmistakably pre-existed the Veteran's entrance into active service.

b)  If any diagnosed eye condition is considered a congenital "defect," the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that there was a superimposed disease or congenital defect during active service.  If yes, please identify the superimposed disease or injury, as well as the resultant disability due to such superimposed disease or injury.  

c) If any diagnosed eye condition is considered a congenital "disease," state whether such clearly and unmistakably pre-existed service and whether it is clear and unmistakable that the disability was not aggravated (increased in severity) beyond the normal progress of the disease in service.

d)  If the examiner determines that a current eye disability did not pre-exist service, the examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that the disability had its onset in service or was otherwise caused by active service.

The examiner should indicate that the record was reviewed.  A complete rationale must be proffered for any expressed opinion, citing to claims file documents as appropriate.

3.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


